Citation Nr: 0310092	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970, to include service in the Republic of Vietnam 
from July 1969 to August 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision by the RO, which denied 
service connection for PTSD.  

In January 2003, the veteran testified at a hearing at the VA 
office in San Antonio, Texas before a Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.

The Board notes that, in earlier decisions in July 1993 and 
May 1994, the RO denied the veteran's claim of service 
connection for PTSD.  However, when the RO readjudicated the 
claim in November 2000, the issue of whether new and material 
evidence had been received to reopen the claim for service 
connection was not expressly considered.  Instead, the RO 
apparently found that evidence received in conjunction with 
the veteran's application to reopen his claim was new and 
material, and proceeded to adjudicate his claim on a de novo 
basis.  

Even if the RO determined that new and material evidence was 
presented to reopen the claim, such is not binding on the 
Board, and the Board must first decide whether evidence has 
been submitted which is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  The Board, hereinbelow, undertakes to adjudicate 
that question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.  




FINDING OF FACT

In an unappealed May 1994 decision rating decision, the RO 
denied the veteran's claim of service connection for PTSD; 
the evidence received since the May 1994 determination by the 
RO includes evidence which is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, during the pendency of the 
veteran's claim to reopen, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received before that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  This regulation was revised on 
June 18, 1999, effective on March 7, 1997.  

The current version of the regulation provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002).  

In this case, the veteran's claim of service connection for 
PTSD was previously denied by the RO in July 1993 and May 
1994, on the basis that PTSD was not shown by the evidence 
(the RO found that a diagnosis of PTSD by a social worker was 
not an acceptable medical diagnosis).  The veteran, in August 
1993, submitted a Notice of Disagreement with the decision, 
and the RO issued him a Statement of the Case in May 1994.  
However, he did not perfect an appeal with regard to the 
decisions, and they are considered final, with the exception 
that the claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

In this case, the last final disallowance of the veteran's 
claim is the May 1994 RO decision, which denied the veteran's 
claim for service connection for PTSD.  As such, the Board 
will consider evidence submitted since this RO determination 
in order to determine whether that evidence is new and 
material to reopen the veteran's claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the veteran's claim of service connection 
for PTSD in May 1994, it had considered his service medical 
and personnel records, VA outpatient records, and VA 
examination reports.  

The service medical and personnel records indicated that the 
veteran had served in Vietnam as a cargo handler, cargo 
checker, and winch operator; that he had no recognized combat 
medals or citations; and that he was not treated for PTSD.  
VA outpatient records, dated from 1990 through November 1992, 
show that the veteran received treatment for generalized 
anxiety disorder, depression, and adjustment disorder.  VA 
outpatient records, dated from December 1992 through July 
1993, show a diagnosis of PTSD related to "enemy artillery" 
in Vietnam.  The RO also considered a report of a VA 
examination that was conducted in October 1991, which showed 
a diagnosis of generalized anxiety disorder, and a report of 
a VA examination by a board of three psychiatrists that was 
conducted in April 1994, which showed diagnoses of anxiety 
disorder (not otherwise specified) and developmental disorder 
(not otherwise specified).  

The additional evidence received since the May 1994 RO 
decision includes VA outpatient records, statements of VA 
doctors, a VA examination report, and testimony of the 
veteran.  An August 1994 statement of a VA doctor indicates 
that the veteran had a diagnosis of PTSD, which was the 
result of "combat service in the Vietnam War."  An April 
2000 statement of a VA doctor indicates that the veteran had 
a diagnosis of PTSD related to his experiences as a driver 
for a chaplain in Vietnam.  Those experiences involved seeing 
wounded men in hospitals and being subject to "bombings" 
during his travels with the chaplain.  

Additionally, an October 2000 VA examination report indicates 
a diagnosis of PTSD related to the veteran's job as a 
chaplain's assistant in Vietnam.  His job reportedly involved 
seeing scenes of mutilated and severely wounded men, and he 
was reportedly shot at while driving.  VA outpatient records 
dated in 2001 show that he received treatment for major 
depressive disorder and "PTSD type symptoms" and that one 
of his medications was prescribed specifically for "PTSD."  
Testimony of the veteran given at a Board hearing in January 
2003 was to the effect that he served as an assistant to a 
military chaplain in Vietnam, whereby he saw wounded and 
dying soldiers and was shot at twice while out on trips with 
the chaplain.  
 
The additional evidence received since the May 1994 rating 
decision is significant in that it shows that the veteran was 
diagnosed with PTSD, on a comprehensive examination and by 
treating VA doctors, and that such diagnosis was related to 
the veteran's military experiences in Vietnam.  (The RO, in 
May 1994, had denied service connection on the basis that 
PTSD was not shown.)

It is also noted that, for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Thus, the veteran's testimony 
and statements about his Vietnam stressors, particularly his 
job as a chaplain's assistant in Vietnam, which were not 
previously before the RO in May 1994, are presumed credible.  

The Board finds that the evidence submitted since the May 
1994 RO decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Particularly with regard to the nature of the 
veteran's alleged stressors, the evidence is certainly new, 
as it was not of record at the time of the May 1994 RO 
decision.  The veteran's diagnosis of PTSD, such as that seen 
on a comprehensive VA examination, is new as well.  The new 
evidence is also material in that it bears on the underlying 
issue of service connection.  That is, there is medical 
evidence of a recent diagnosis of PTSD that has been related 
to Vietnam stressors.  

Thus, the Board finds that new and material evidence has been 
received since the May 1994 RO decision that denied service 
connection for PTSD, and that the claim is reopened.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is granted, subject to further action as discussed 
hereinbelow.  


REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for PTSD is now required.  

In that regard, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran as deemed appropriate.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond, in accordance with statutory law.  

A review of the record indicates that the RO has not provided 
the veteran with adequate notification of the redefined 
obligations of the VA as contained in the VCAA.  This due 
process deficiency must be addressed on remand.  

In that regard, the Board particularly notes that the veteran 
was not properly informed of the November 2000 response of 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to an RO request for verification of alleged 
stressors of the veteran.  That is, the RO did not inform the 
veteran that USASCRUR was unable to verify the alleged 
stressors based on insufficient information, and it did not 
inform the veteran of what information is required in order 
to conduct meaningful research of military records for the 
purpose of verifying stressors.  

The Board also notes that, in the recent decision of the U.S. 
Court of Appeals for the Federal Circuit, D.A.V. et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, 02-7305, 02-
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003), the 
Court invalidated 38 C.F.R. §19.9(a)(2) and (a)(2)(ii), which 
are provisions promulgated by the VA authorizing the Board 
to, among other things, correct a procedural defect or 
undertake additional development in a case, without having to 
remand the case to the RO for completion of such action.  The 
intended effect of these provisions was to shorten the appeal 
processing time and to reduce the backlog of claims awaiting 
decision at the Board.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002).

Even though the Board has considered the revision to the 
regulations allowing the Board to develop evidence and 
address questions not previously considered by the RO, (see 
Board of Veterans' Appeals: Obtaining Evidence and Curing 
Procedural Defects Without Remanding, 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002), codified at 38 C.F.R. § 19.9(a)(2) 
(2002)), in light of the above-described Federal Circuit 
decision, a remand to the RO is required.  

Furthermore, the Board notes that the VA last examined the 
veteran for compensation purposes in October 2000, at which 
time he was diagnosed with PTSD.  The stressors supporting 
that diagnosis pertained to his job as a chaplain's assistant 
in Vietnam and being shot at while driving the chaplain to 
attend to the wounded soldiers.  Subsequent VA outpatient 
records show that the veteran was treated for major 
depressive disorder and PTSD type symptoms.  

It is the Board's judgment that, should additional service 
stressor information be provided which leads to verification 
of a stressor, the veteran should be afforded a thorough PTSD 
examination.  The purpose of this examination would be to 
determine whether there is a valid diagnosis of PTSD, under 
the standards of DSM-IV, which is medically related to a 
verified service stressor.  38 C.F.R. § 3.304(f).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes the issuance of 
letters to the veteran, as deemed 
appropriate, in regard to notifying him of 
what information or evidence was needed 
from him and what the VA has done and will 
do to assist him in substantiating his 
claim.  This includes notifying him of the 
November 2000 response of the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).  The veteran must be 
afforded the requisite time, mandated by 
38 U.S.C. § 5103(b), in which to respond 
to any notices.  

2.  In the event that the veteran 
furnishes additional information 
concerning his alleged service stressors, 
the RO should attempt to verify the 
claimed stressors, including through 
contact with USASCRUR.  In any attempt for 
verification of the veteran's alleged 
stressors, the RO should prepare a summary 
of the alleged stressors (which should 
include dates, place, and a detailed 
description of the alleged incidents) and 
forward the summary (along with copies of 
his service personnel records and any 
other relevant evidence) to the 
appropriate office.

3.  Thereafter, if the veteran's alleged 
service stressors have been verified, he 
should be afforded a VA examination.  The 
claims folder must be made available to 
and reviewed by the examiner, and the 
examination report should indicate that 
such has been accomplished.  Any diagnosis 
of PTSD should be in accordance with the 
criteria of DSM-IV.  If PTSD is diagnosed, 
the examiner must specify the stressors 
that support the diagnosis, and the 
examiner should explain why such stressors 
are deemed sufficient under DSM-IV.

4.  Following completion of the foregoing, 
the RO should readjudicate, on the merits, 
the veteran's claim of service connection 
for PTSD.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.    

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



